DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    158
    904
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 11 are pending in the instant application.
Claims 8 – 10 are withdrawn.
Response to Applicant’s Remarks/ Amendments
Applicant’s remarks and amendments filed on November 13, 2020 have been entered.
The objection to the instant claim 7 is hereby withdrawn in view of the Applicant’s amendment to recite the limitation “A method for the treatment of herpes virus infection, which comprises administering a composition comprising …” in the instant claim.
Regarding the rejections under 35 U.S.C. 103 of the instant claims as being unpatentable over Canadian Publication CA 2602750 A1; and Canadian Publications CA 2602750 A1 in view of CA 2396720 A1, Applicant’s remarks and the Declaration under 37 C.F.R. §1.132 as set forth by Dr. Helmut Buschmann including the Final Stability Reports and ICIQ Reports (see, Declaration pages 15-37) provide sufficient data to compare the hemihydrate (Form C), monohydrate (Form B2) and dihydrate (Form L) forms of said compound. The hemihydrate form obtains unexpected superior stability against temperature and humidity conditions compared to the monohydrate and dihydrate forms. It also has higher slurry stability compared to the other 
Search: Search has been updated in view of the compound as recited in the instant claims, N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)phenyl]acetamide free base hemihydrate. No prior art was found.
Election/Restrictions
On pages 5 – 6 of the remarks, Applicant traverses the restriction requirement by stating that neither WO 2006103011 nor the two Canadian Patent references CA 2602750 A1 and CA 2396720 A1, as addressed in the 103 rejections above, particularly disclose the hemihydrate form of said compound. Therefore, the technical feature in the instant application is considered a special technical feature and makes a contribution over the prior art. Applicant’s arguments are found to be persuasive over the remarks and the Declaration set forth in view of the 103 rejections over Canadian Publications CA 2602750 A1 and CA 2396720 A1 addressed above.
Claims 1 – 7 and 11 are allowable. The restriction requirement between Groups I, II and II, as set forth in the Office action mailed on July 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8 – 9, drawn towards the method for the treatment of herpes virus infections, comprising administering said compound; and claim 10, drawn towards the method of manufacturing the free base hemihydrate compound are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, John Sopp, on February 5, 2021 and March 9, 2021. The amendments are as follows:
	Claim 7, page 3 line 2:
The phrase “… which comprises administering a composition comprising …” should read as “… which comprises administering to a subject in need thereof a composition comprising …”.

	Claim 8, page 3 line 8:
The phrase “The method of claim 8, wherein …” should read as “The method of claim 7, wherein …”.

	Claim 9, page 3 line 14:
Insert a comma (,) in the phrase “A method according to claim 8, wherein …”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the Canadian Publication CA 2602750 A1 (Laich). Laich teaches (see, page 1, paragraph 2) the compound, N-[5-(Aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)phenyl]acetamide. The compound is presented below:

    PNG
    media_image2.png
    244
    391
    media_image2.png
    Greyscale

While Laich does teach (see, page 3, paragraph 4) that said compound and the pharmaceutical preparations comprising said compound can be prepared in the form of hydrates, Laich does not explicitly teach or provide sufficient guidance to prepare the hemihydrate form of said compound. Applicant provides sufficient data to compare the hemihydrate (Form C), monohydrate (Form B2) and dihydrate (Form L) forms of said compound to show that the hemihydrate form obtains unexpected superior stability against temperature and humidity conditions compared to the monohydrate and dihydrate forms. Therefore, the instant hemihydrate form of the compound, the method for manufacturing said compound and the method for using said compounds are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1 – 11 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626